Per Curiam.
In resolving a church property dispute between appellants, representing the General Eldership, and appellees, two secessionist congregations, the Maryland Court of Appeals relied upon provisions of state statutory law governing the holding of property by religious corporations,1 upon language in the deeds conveying the properties in question to the local church corporations, upon the terms of the charters of the corporations, and upon provisions in the constitution of the General Eldership pertinent to the ownership and control of church property. 254 Md. 162, 254 A. 2d 162 (1969).2 Appellants argue primarily that the statute, as applied, deprived the General Elder-*368ship of property in violation of the First Amendment. Since, however, the Maryland court’s resolution of the dispute involved no inquiry into religious doctrine, appellees’ motion to dismiss is granted, and the appeal is dismissed for want of a substantial federal question.

It is so ordered.


 Md. Ann. Code, Art. 23, §§256-270 (1966 Repl. Vol.).


 The Maryland court reached the same decision in May 1968. 249 Md. 650, 241 A. 2d 691. This Court vacated and remanded the case “for further consideration in light of Presbyterian Church in the United States v. Mary Elizabeth Blue Hull Memorial Presbyterian Church 393 U. S. 528 (1969).